MEMORANDUM **
The Clerk shall file the opening brief received on September 20, 2007.
We have reviewed the opening brief and the response to the court’s September 12, 2007 order to show cause, and we conclude the district court erred in dismissing appellant’s complaint for failure to state a cognizable claim under 42 U.S.C. § 1983. See Swierkiewicz v. Sorema N. A., 534 U.S. 506, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002) (to provide a short and plain statement of the claim showing that the pleader is entitled to relief, as required by Federal Rule of Civil Procedure 8, a complaint must simply give defendant fair notice of what the plaintiffs complaint is and the grounds upon which it rests). Accordingly, we reverse the district court’s order and remand for further proceedings.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.